Case 1:20-cv-03747-NRN Document 42-1 Filed 03/10/21 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:20-cv-3747-NRN

 KEVIN O’ROURKE, NATHANIEL L.
 CARTER, LORI CUTUNILLI, LARRY D.
 COOK, ALVIN CRISWELL, KESHA
 CRENSHAW, NEIL YARBROUGH, and
 AMIE TRAPP,

 Plaintiffs, on their own behalf and of a class of
 similarly situated persons,

 v.

 DOMINION VOTING SYSTEMS INC., a
 Delaware corporation, FACEBOOK, INC., a
 Delaware corporation, CENTER FOR TECH
 AND CIVIC LIFE, an Illinois non-profit
 organization, MARK E. ZUCKERBERG,
 individually, PRISCILLA CHAN,
 individually, BRIAN KEMP, individually,
 BRAD RAFFENSPERGER, individually,
 GRETCHEN WHITMER, individually,
 JOCELYN BENSON, individually, TOM
 WOLF, individually, KATHY BOOCKVAR,
 individually, TONY EVERS, individually,
 ANN S. JACOBS, individually, MARK L.
 THOMSEN, individually, MARGE
 BOSTELMAN, individually, JULIE M.
 GLANCEY, DEAN KNUDSON, individually,
 ROBERT F. SPINDELL, JR, individually, and
 DOES 1-10,000,

 Defendants.



  [PROPOSED] ORDER GRANTING DEFENDANT FACEBOOK, INC.’S MOTION TO
  STRIKE PLAINTIFFS’ RESPONSE AND BRIEF IN OPPOSITION TO FACEBOOK’S
                          MOTION TO DISMISS
Case 1:20-cv-03747-NRN Document 42-1 Filed 03/10/21 USDC Colorado Page 2 of 2




        The Court, having reviewed Defendant Facebook, Inc.’s Motion to Strike Plaintiffs’

 Response and Brief in Opposition to Facebook’s Motion to Dismiss in the above-captioned case,

 being fully advised on the grounds for such Motion, and finding good cause, hereby GRANTS

 Defendant’s Motion to Strike. It is therefore ORDERED that:

        Plaintiffs’ Response and Brief in Opposition to Facebook’s Motion to Dismiss (Doc. 40)

 is stricken from the record. Plaintiffs are allowed three (3) days to file a response that complies

 with this Court’s practice standards. The time period within which Facebook may file a reply in

 support of its motion to dismiss shall begin to run on the date Plaintiffs file a revised response.



        DATED this ____ day of ___________, 2021.



                                                BY THE COURT:


                                                ______________________________




                                                   1
